                                      Basiaes,;S,,l'rices
                                      P.O.BoJ:L30IJ1
.,~ REGIONS                           Hattiesburg.. MS 39404-8001
                                      Cnst~ Service: 1-800-986-2462
   MORTGAGE                           Speech- Hearing I-ired: HITT-344-9716




    May l.0, 201.7

     Regina M Driskill
     31.23 Joyce Ave
     Knoxville, TN 37921.


     Re: Loan Number: 3006035640
           case ~ r : . 63_772____ .
           Estimated Resolution Dace: May 21, 2017

     Dear Ms. Driskill,

     we are in receipt of your r.eCent correspondence, directed to
     our office, regarding the aoove referenced mortgage
     loan. We are in the process of researching this issue, and we will
     be responding as soon as possible.

     We appreciate your patience as we work to respond to your request.
     However, should you have any questions or concerns in the meantime,
     please call me at l.-BD0-9Sb-2462, between the hours of 8:00 a.m. and
     5:00 p,m. Central Time, MOnday through Friday. As always, thank you
     for allowing Regions to serve your financial needs.



     s ~ e l l o AAf,1/1,---
     MICKI ; ; ; v     w   va
      Research Specialist
      Servicing Performance Assurance


      NOTE: If this loan is included in an active bankruptcy case and was not
      reaffirmed by order of the Bankruptcy Court, or if you received a
      bankruptcy discharge associated with your loan, this letter is being
      provided for informational purposes only and is not an attempt to collect,
      recover, or offset any disch~rged debt previously incurred by you. However,
      we reserve all rights and ::::-dnedies under the security instrument, including
      the right to foreclose on. the collateral.

      ECl.00/012/AJE




                                                                                                                  ••      PLAINTIFF'S
                                                                                                                   i        EXHIBIT
                                                                                                                   •I
              Exclusive Address for hmlnnatioa lle<jaests and Em..- Resolution: P.O. Box 110, ~ MS 39403-0110
  Case 3:18-cv-00102-JRG-DCP                  Document
          "'Regions Bank d.b.a. Regions Mortgage               37-21under
                                                 may be a debt collector Filed  09/18/19
                                                                           applicable             Page 1 ofmay
                                                                                      law. This communication 1 bePageID #: 165
                   deemed an attempt to collect 'l debt,, and any information obtained could be used for that purpose.•
                  Once enroUed, loan iilfonnatioo ~ available 24 hours a day. 7 days a week atwww.regionsmortgage.com
                                             -- ----- a•----=- -- c-.. -1 u ..... -;..,..1   on,-L:w-•
